DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbering
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Applicant’s Arguments and Examiner’s Responses
This office action is in response to the amendment of October 20, 2022, which amendment has been ENTERED.  It is noted that the specification has been amended, but none of the claims have been amended.
The amendment to the specification has resolved the informality as to the trademark ZEMAX®.
The remarks with the amendment of October 20, 2022 commence on page 7 of the amendment, and, they continue to page 16 of the amendment.
Applicant’s arguments as to the rejection of claims 1-22 under 35 USC 112(b) as set forth in the office action of June 20, 2022 appear on pages 7-11 of the amendment.  After careful consideration of those arguments, the rejection of claims 1-22 under 35 USC 112(b) has been overcome.
On pages 11-14 of the amendment, Applicant has argued against the rejection of independent claim 1 under 35 USC 102(a)(1) as being anticipated by Spector et al (‘961).  Applicant has argued only one point with respect to this rejection of claim 1, namely, that Spector et al (‘961) does not meet the claim limitation regarding a “dynamically varying temporal pattern” (line 9) since the term, “’dynamic’ requires continuous change” (Remarks: page 12, lines 13-19).  In response, it is pointed out that Spector et al (‘961) plainly discloses “a time varying illumination pattern,” noting, for example, page 3, right column at lines 1-6, as well as, page 14, left column at lines 8-16 (i.e. claim 24).  In addition, in Spector et al (‘961) it is disclosed that an image is produced that “multi-pixel” and that can be three-dimensional (e.g., paragraph [0112] at lines 1-2 and 10); that can be “single color” or multi-color (e.g., paragraph [0113] at lines 3 and 7-8; paragraph [0113] at line 8); and, that may “modulate” and “cycle through the colors” (e.g., paragraph [0114] at lines 4 and 8).  It is plain in Spector et al (‘961) that there is a “dynamically varying temporal pattern.”  Thus, Applicant’s argument is not found to be persuasive at to the prior art rejection of claim, so, the rejection of claim 1 as set forth in the office action of June 20, 2022 is maintained, and, is reproduced below.
On page 14 of the amendment, Applicant has argued with respect to the rejection of claims 2-5 and 8 under 35 USC 103 over Spector et al (‘961) as a general allegation without any offered support that the rejection of these claims “employs impermissible hindsight and incorrect motivations.”  Applicant appears to argue that these rejections of claims 2-5 and 8 may not be maintained in that the motivations in these rejections are not identical with the inventive motivation as viewed by Applicant.  There is no such requirement for the motivation in a rejection under 35 USC 103 to be the same as the inventive motivation viewed by Applicant.  So, this argument by Applicant is not found to be persuasive, and, the rejections as set forth in the June 20, 2022 office action is reproduced below.
Applicant’s argument as to the rejection of claims 12-14 under 35 USC 103 on page 14 of the amendment is substantially the same as that with respect to claims 2-5 and 8 as treated above in section 8.  So, for substantially the same reason, the argument by Applicant is not found to be persuasive, and, the rejections as set forth in the June 20, 2022 office action is reproduced below.
Applicant’s argument as to the rejection of claim 15 under 35 USC 103 on pages 14-15 of the amendment is substantially the same as that with respect to claims 2-5 and 8 as treated above in section 8.  So, for substantially the same reason, the argument by Applicant is not found to be persuasive, and, the rejections as set forth in the June 20, 2022 office action is reproduced below.
Applicant’s argument as to the rejection of claims 16-17 under 35 USC 103 on page 15 of the amendment is substantially the same as that with respect to claims 2-5 and 8 as treated above in section 8.  So, for substantially the same reason, the argument by Applicant is not found to be persuasive, and, the rejections as set forth in the June 20, 2022 office action is reproduced below.
Applicant’s argument as to the rejection of claim 18 under 35 USC 103 on page 15 of the amendment is substantially the same as that with respect to claims 2-5 and 8 as treated above in section 8.  So, for substantially the same reason, the argument by Applicant is not found to be persuasive, and, the rejections as set forth in the June 20, 2022 office action is reproduced below.
Applicant’s argument as to the rejection of claim 21 under 35 USC 103 on page 15 of the amendment is substantially the same as that with respect to claims 2-5 and 8 as treated above in section 8.  So, for substantially the same reason, the argument by Applicant is not found to be persuasive, and, the rejections as set forth in the June 20, 2022 office action is reproduced below.
It is noted that Applicant has offered no argument as to the rejection of claim 20 under 35 USC 103 as set forth in the office action of June 20, 2022, so, this lack of argument is taken as meaning that Applicant does not dispute that rejection.  Please see 37 CFR 1.111(b).

Prior Art Rejections from the Previous Office Action as Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spector et al (US 2018/0175961 A1), hereinafter Spector et al (‘961).
The text of independent claim 1 is as follows:
“1. A LiDAR system having a field of view, the LiDAR system comprising: a laser; an array of optical emitters; an objective lens optically coupling each optical emitter of the array of optical emitters to a respective unique portion of the field of view; an optical switching network coupled between the laser and the array of optical emitters; a controller coupled to the optical switching network and configured to cause the optical switching network to route light from the laser to a sequence of optical emitters of the array of optical emitters according to a dynamically varying temporal pattern; and an optical receiver coupled to the optical switching network and configured to receive light reflected from the field of view.”
Spector et al (‘961) plainly discloses, “A LiDAR having a field of view” as on line 1 of independent claim 1, noting, for example, paragraph [0057] at line 3 (LiDAR), and paragraph [0055] at line 13 (field of view).
The claim 1 “laser” (line 2) is met by the disclosed “laser” in Spector et al (‘961), noting, for example, paragraph [0057] at line 3.
The claim 1, “array of optical emitters” (line 3) is met in Spector et al (‘961), at least, by the disclosed “optical fibers 108” (e.g., paragraph [0055] at line 8), which is, also, called, “bundle of optical fibers 108” in paragraph [0054] at line 9, as they are associated with the “rectangular array” (e.g., paragraph [0055] at line 5).  Particularly, if the “bundle of optical fibers 108” is physically associated with the “rectangular array” of the ports, then the “bundle of fibers” would be in the form of an array, noting, for example, paragraph [0055] at lines 4-9.
The claim 1, “objective lens optically coupling each optical emitter of the array of optical emitters to a respective unique portion of the field of view” (lines 4-5) is met in Spector et al (‘961) by the disclosed “lens 102,” for example, as described at paragraph [0055] at lines 9-13.  In Spector et al (‘961), please, also, note paragraph [0015] at lines 5-9.
The claim 1, “controller coupled to the optical switching network and configured to cause the optical switching network to route light from the laser to a sequence of optical emitters of the array of optical emitters according to a dynamically varying temporal pattern” (lines 7-9) is met in Spector et al (‘961) by the disclosed “controller 2308” or by the “processor” (page 11, right column, line 8) or by the “one or more processors” in paragraph [0130].  In Spector et al (‘961), as the “processor” or “one or more processors” switch the ports, the direction of the Lidar beam is making a “dynamically varying temporal pattern” as the scan pattern of the Lidar, noting, for example, paragraph [0058] at lines 4-15, and paragraph [0072] at lines 1-5 (noting, “different direction”).
The claim 1, “optical receiver coupled to the optical switching network and configured to receive light reflected from the field of view” (lines 10-11) is met in Spector et al (‘961) by the “receiver 112,” noting, for example, page 5, left column, lines 1-5.
In that each and every claimed feature in independent claim 1 is plainly disclosed in Spector et al (‘961), independent claim 1 is anticipated by Spector et al (‘961).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 12-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Spector et al (‘961).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person with a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of Lidar systems.
The further limitations of dependent claim 2 are not disclosed in Spector et al (‘961), but it would have been obvious to one of ordinary skill-in-the-art to try to “vary a repetition rate at which the light from the laser illuminates a given pixel field of view” so as to gain the advantage of enhancing the visibility of regions of interest and decreasing the visibility of fields that are not of interest, with a reasonable expectation of success.
Similarly, the further limitations of dependent claim 3 are not disclosed in Spector et al (‘961), but it would have been obvious to one of ordinary skill-in-the-art to try to “vary pulse width of the light from the laser for a given pixel of a field of view” so as to gain the advantage of enhancing the visibility of regions of interest and decreasing the visibility of fields that are not of interest, with a reasonable expectation of success.
Further, along the same lines, the further limitations of dependent claim 4 are not disclosed in Spector et al (‘961), but it would have been obvious to one of ordinary skill-in-the-art to try to “vary dwell time of the light from the laser for a given pixel field of view” so as to gain the advantage of enhancing the visibility of regions of interest and decreasing the visibility of fields that are not of interest, with a reasonable expectation of success.
With respect to the further limitations of dependent claim 5, these are not disclosed in Spector et al (‘961), but it would have been obvious to one of ordinary skill-in-the-art to try to “dynamically vary the temporal pattern so as to vary a revisit rate at which the light from the laser illuminates a given pixel of the field of view” so as to gain the advantage of enhancing the visibility of regions of interest and decreasing the visibility of fields that are not of interest, with a reasonable expectation of success.
Next, looking to the further limitations of dependent claim 8, these are not disclosed in Spector et al (‘961), but it would have been obvious to one of ordinary skill-in-the-art to try to “dynamically vary amplitude of the light from the laser” so as to gain the advantage of enhancing the visibility of regions of interest and decreasing the visibility of fields that are not of interest, with a reasonable expectation of success.
As for the further limitations of dependent claim 12, although these are not disclosed by Spector et al (‘961), it would have been obvious to one of ordinary skill-in-the-art to try to “cause the optical switching network to route the light from the laser to the sequence of optical emitters of the array of optical emitters such that the field of view is scanned horizontally non- sequentially” so as to gain the advantage of optimizing the scan rate of a given region of space when scanning horizontally, with a reasonable expectation of success, for example, by scanning every other line of space.
Likewise, as for the further limitations of dependent claim 13, although these are not disclosed in Spector et al (‘961), it would have been obvious to one of ordinary skill-in-the-art to try to “cause the optical switching network to route the light from the laser to the sequence of optical emitters of the array of optical emitters such that the field of view is scanned vertically non- sequentially” so as to gain the advantage of optimizing the scan rate of a given region of space when scanning vertically, with a reasonable expectation of success, for example, by scanning every other line of space.
The remarks with respect to the further limitations of dependent claim 14 are substantially those given above with respect to dependent claims 12 and 13.
Regarding the further limitations of dependent claim 15, although these are not disclosed in Spector et al (‘961), it would have been obvious to try the claimed scanning pattern when scanning for a target when it is likely to be a relatively narrow region of space so as to optimize the use of scanning resources, with a reasonable expectation of success.
Now, looking to the further limitations of dependent claim 16, although these are not disclosed in Spector et al (‘961), it would have been obvious to one of ordinary skill-in-the-art to try to use the claimed “non-raster pattern” so as to optimize the use of scanning resources when a large region of space is being scanned for a target, with a reasonable expectation of success.
As for the further limitations of dependent claim 17, although these are not disclosed in Spector et al (‘961), it would have been obvious to one of ordinary skill-in-the-art to try to use the claimed “pseudorandom pattern” so as to optimize the use of scanning resources when a large region of space is being scanned for a target, with a reasonable expectation of success.
The further limitations of dependent claim 18 are not disclosed in Spector et al (‘961), but it would have been obvious to one of ordinary skill-in-the-art to try to “dynamically vary the temporal pattern at least in part according to a speed of translation of the LiDAR system” for the advantage of optimizing the use of scanning resources in that the volume of space to be scanned over a given time interval would increase in direct proportion to the velocity of the Lidar, with a reasonable expectation of success.
Moving to the further limitations of dependent claim 20, although these are not disclosed in Spector et al (‘961), it would have been obvious to one of ordinary skill-in-the-art to try to “dynamically vary the temporal pattern at least in part according to a degree of reliability of range information is needed” for the advantage of optimizing the use of scanning resources by only scanning to gain the degree of detail that is actually required in a given context, with a reasonable expectation of success.
With reference to the further limitations of dependent claim 21, although these are not disclosed in Spector et al (‘961), it would have been obvious to one of ordinary skill-in-the-art to try to “dynamically vary the temporal pattern differently for respective different non-overlapping regions of the field of view” for the advantage of optimizing the use of scanning resources by scanning more slowly in areas of particular interest in an extended scanning region, with a reasonable expectation of success, so as not to waste scanning time in regions that are not of particular interest.

Potentially-Allowable Subject Matter
Claims 6, 7, 9-11, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality of this Office Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648